UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7614



SHANTWAN DERELL FREEMAN,

                                            Petitioner - Appellant,

          versus


BONNIE    BOYETTE,    Superintendent,      Nash
Correctional Institution,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-03-599-5-FL)


Submitted:   July 14, 2005                  Decided:   July 26, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shantwan Derell Freeman, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Shantwan Derell Freeman seeks to appeal the district

court’s order dismissing his petition filed under 28 U.S.C. § 2254

(2000) as untimely.        An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating    that   reasonable     jurists      would   find    that   his

constitutional    claims    are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

            We have independently reviewed the record and conclude

that Freeman has not made the requisite showing.            Accordingly, we

deny a certificate of appealability and dismiss the appeal as

untimely.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED




                                   - 2 -